DETAILED ACTION
Claim Objections
Claim 6 is objected to because of the following informalities:  the claim recites “the same color as the surface of the media” lacks antecedent basis. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claims each recite “the first alignment pattern…” To that point, only an alignment pattern and a second alignment pattern have been recited, and thus, while Examiner understands the intended interpretation, the claims are indefinite as to what exactly is referred by “the first alignment pattern.” Correction is required. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mizes et al. (2013/0021398).

Regarding claim 1, Mizes teaches a print target comprising an alignment pattern on a surface of a media, the alignment pattern comprising:
a first set of marks of a first color (fig. 6, black marks 604), the first set of marks formed via a first print head (Abstract), the first set of marks including a first subset (fig. 6, subset including black mark 4) and a second subset (fig. 6, subset including black mark 7); and 
a plurality of printed reference areas (fig. 6, areas corresponding to marks 608) formed via a printing fluid via a second print head (Abstract) and covering subset of marks (see fig. 6, note that the first subset 4 is covered partially by a reference area), the plurality of printed reference areas having a plurality of gaps (fig. 6, note gaps between reference areas 608) therebetween, and the plurality of printed reference areas being of a second color (note that clear ink and black ink have different colors);
wherein:
the second color is different from the first color (see fig. 6);
subset of the first set of marks underneath the plurality of printed reference areas are less detectable the second subset of the first set of marks (see fig. 6, note that mark 604 in area 4 is less detectable than mark 604 in area 7); and
a mark second subset of the first set of marks more detectable in one of the plurality of gaps (see fig. 6, Note that mark 604 in the second subset at area 7 is more detectable than mark 604 at area 4 in first subset) 

Regarding claim 2, Mizes teaches the media according to claim 1, wherein the second subset of the first set of marks comprises a single mark, such that of the first set of marks only the single mark is detectable in the plurality of gaps (see fig. 6, Note that the first subset and second subset have each been defined above to contain only a single mark, and thus the limitation is met).

Regarding claim 3, Mizes teaches the media according to claim 1, wherein each 

Regarding claim 4, Mizes teaches the media according to claim 1, wherein each of the plurality of printed reference areas have a level of opacity such that the first subset of the first set of marks underneath the plurality of printed reference areas are less detectable than the second subset of the first set of marks (see fig. 6). 

Regarding claim 5, Mizes teaches the media according to claim 1, wherein the first set of marks and the plurality of gaps align according to a Vernier pattern (see fig. 6). 

Regarding claim 16, Mizes teaches the media according to claim 1, wherein a measure of misalignment between the first print head and the second printhead is indicated based on a gap of the plurality of gaps the mark of the second subset of the first set of marks is located in (see fig. 6, Note that all gaps and all marks are used to calibrate misalignment, and thus the measurement of misalignment can be said to be “based on” any or all gaps).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Mizes in view of Murai (8,807,686).

Regarding claim 6, Mizes teaches the media according to claim 1. Mizes does not teach wherein the second color is the substantially the same color as the surface of 

Regarding claim 7, Mizes teaches the media according to claim 1. Mizes does not teach wherein the second color is white. (Murai, col. 3, lines 47-56). It would have been obvious to one of ordinary skill in the art at the time of invention to use white ink as the second color, as disclosed by Murai, in the device disclosed by Mizes because doing so would allow for the prevention or remedying of a clogged white ink nozzle. 

Claims 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Mizes in view of McElvain et al. (7,894,109).

Regarding claim 17, Mizes teaches the media according to claim 1. Mizes does not teach a second alignment pattern with the same claimed elements as the alignment pattern, arranged orthogonal to the alignment pattern at a different scale and the same scale as the alignment pattern. McElvain teaches two orthogonally arranged alignment patterns at the same/different scale and used to measre misalignments between two printheads in the first direction and in a second direction (McElvain, see fig. 2, Note alignment pattern 220 and 210 with orthogonally arranged marks used to detect misalignments in both directions. Note that the marks are the same size and thus the same scale. Note that the recitation that the patterns are “different scales” could mean almost anything and thus is shown in the figure). It would have been obvious to one of ordinary skill in the art at the time of invention to add an orthogonal alignment pattern to the alignment pattern disclosed by Mizes because doing so would allow for the detection of misalignments in both of the critical directions as opposed to just one direction. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot in light of the new ground(s) of rejection. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEJANDRO VALENCIA whose telephone number is (571)270-5473. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEJANDRO VALENCIA/Primary Examiner, Art Unit 2853